Citation Nr: 1705692	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  04-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a lumbar spine condition.  

3.  Entitlement to service connection for a left elbow condition.

4.  Entitlement to service connection for a left hand condition.

5.  Entitlement to service connection for a left forearm condition.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  


REPRESENTATION

Veteran represented by:  Eric A. Gang, Attorney
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 with service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003 (cervical and lumbar spine condition) and December 2009 (left hand, elbow, forearm and acquired psychiatric condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board denied service connection for a cervical and lumbar spine condition in a June 2005 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2007 Memorandum Decision, the Court found the Board had provided inadequate reasons and bases for its conclusion that there was no evidence of an in-service injury related to the Veteran's back.  

The Board remanded the claims in September 2007 and December 2008 for further development.  Thereafter, the Board again denied service connection for a cervical and lumbar spine condition in an October 2009 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand (JMR), the Court found the Board had provided inadequate reasons and bases as the Board failed to make a finding related to the credibility of the appellants lay statements.  

In a November 2010 decision, the Board again denied service connection for a cervical and lumbar spine condition.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Joint Motion for Remand (JMR), the Court found the Board had provided inadequate reasons and bases as the Board failed to discuss potentially favorable evidence, particularly a statement from the Veteran's wife.  

In October 2011, the Board remanded the claim to the AOJ for further development.  The matters have returned to the Board.

Pursuant to the October 2011 remand, a March 5, 2015 statement of the case was issued for the issues of service connection for a left hand, left elbow, and left forearm conditions, and for a acquired psychiatric disorder.  Although a VA Form 9, substantive appeal, was not submitted, a correspondence was submitted May 11, 2015 by the Veteran's attorney with argument regarding the claims.  When construed in a manner most favorable to the Veteran, the Board interprets the correspondence as a timely VA Form 9.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for a cervical spine condition, a lumbar spine condition, a left hand disorder, left elbow disorder, left forearm disorder, and an acquired psychiatric disorder.  

Pursuant to an October 2011 Board remand, the Veteran was afforded a VA neck and back examination in February 2015 with a June 2016 addendum opinion.  The VA examiner was specifically asked to consider lay statements of the Veteran and his former wife regarding the continuity of symptomatology since service.  Further, the Board notified the examiner that the Veteran and his former wife's statements cooborated his report of injuries to his neck and back during service due to a motor vehicle accident.

In the February 2015 examination report, negative nexus opinions were provided between between the cervical, lumbar spine conditions and service.  However, the Board notes that the examiner initially provided a negative rationale with positive nexus language in his original 2015 examination report regarding the lumbar spine by stating it was "at least as likely as not" the condition was related to service, however, it was subsequently clarified in the addendum opinion, as detailed below.

The VA examiner submitted an addendum opinion in June 2016 and again provided a negative nexus opinion between the cervical, lumbar spine conditions and service.  In 2016, the VA examiner reiterated that there was no medical evidence of any cervical or lumbar condition during service.  According to the examiner, the Veteran's accident in 1984 did not show any cervical or lumbar injuries, and that the first time the Veteran showed lumbar condition was in 1988, 4 years after service and again in 1991.  The examiner further noted that cervical pain and problems were first seen in 1993, years after service.  He concluded that it would be speculative to provide a positive opinion in view of lack of evidence of those conditions.  Despite instructions to the VA examiner provided by the October 2011 Board remand, the opinion does not appear to acknowledge the Veteran's lay statements or discuss anything other than a lack of medical documentation in forming his opinion.  As such, the Board finds the opinion inadequate and an addendum opinion must be provided to address the etiology of the Veteran's low back and neck conditions.

The Veteran contends that left hand, left elbow and left forearm conditions had their onset in-service as due to a motor vehicle accident which occurred in April 1984.  See Veteran's statement received April 14, 2010.  Service treatment records reflect that the Veteran was injured and received an X-ray of his forearm, elbow and hand in April 1984.  In light of the foregoing and the fact that no VA examination has been conducted, the Board concludes that a remand is required to afford the Veteran a VA examination on these issues.

For the Veteran's acquired psychiatric condition, the Veteran essentially asserts his condition onset in-service or is secondary to physical conditions.  See Veteran's notice of disagreement dated January 21, 2010 (major depressive disorder is secondary to his physical condition) and VA treatment record dated February 29, 2016 (it was summarized that the Veteran had a "long history of depression" dating back to his time in the military but that it was not diagnosed until 2002).  To the extent the Veteran has a secondary service-connection claim, the Board notes that the Veteran is not currently service-connected for any conditions and the secondary contention may not be considered at this time unless positive medical opinions are provided for any of the conditions included in this remand, as detailed in the instructions below.  Regardless, treatment records reflect a diagnosis of major depressive disorder with subjective reports from the Veteran of an in-service onset.  Again, no VA examination has been conducted, and the Board concludes that a remand is required to afford the Veteran a VA examination on this issue.   

The Board notes that it remains unclear whether the Veteran's most recent attorney's Freedom of Information Act (FOIA) request has been fulfilled.  In this regard, the Board notes that a request was made by the Veteran's attorney for the entire claims folder in letters received February 17, 2016 and February 22, 2016.  Initially, a March 28, 2016 acknowledgement letter was sent to the Veteran's attorney.  Thereafter, a November 28, 2016 letter documented that the initial privacy act request of the entire claims folder had been fulfilled.  However, in a letter from the Veteran's attorney received January 10, 2017, he stated that he was making his "third request" for documents and, to date, the documents had not been received.  Again, a February 2, 2017 acknowledgement letter was again sent to the Veteran.  As it appears there may be an outstanding FOIA request, clarification is required on remand and any outstanding FOIA request must be fulfilled.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran and his attorney whether there is an outstanding request for a copy of the Veteran's claims file, or any other evidence of record.  

If an affirmative response is received, provide the requested copy of the claims file in compliance with FOIA.

2.   Provide the claims file to an appropriate VA physician examiner skilled in the diagnosis and treatment of cervical and lumbar spine disorders for a file review to provide an opinion regarding the etiology of the Veteran's cervical and lumbar spine conditions.  If the VA examiner determines that a physical examination is necessary, one should be scheduled.

Following a review of the record, the examiner should provide an opinion regarding the following question:

Is it at least as likely as not (50 percent probability or greater) that any current cervical or lumbar spine disability are etiologically related to any incidents of the Veteran's period of active service, including an April 1984 motor vehicle accident.  

The examiner must consider the lay statements of the Veteran and his former wife as to the in-service occurrence of an injury and the continuity of symptomatology since service, which should be made clear in the report. 

The examiner's attention is directed toward the letters received by two private physicians dated April 28, 2004, November 13, 2008 (Dr. APC) and undated but dated in VBMS as September 29, 2008 (Dr. ME). 

A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

3.  Schedule the Veteran for appropriate VA examination to address the nature and etiology of his claimed left hand, elbow and forearm conditions and acquired psychiatric conditions.  

Following a review of the record, the examiner should provide an opinion regarding the following question regarding the Veteran's left hand, elbow and forearm conditions, if any:

Is it at least as likely as not (50 percent probability or greater) that any diagnosed left hand, elbow and forearm condition is etiologically related to any incidents of the Veteran's period of active service, including an April 1984 motor vehicle accident.  

Following a review of the record, the examiner should provide an opinion regarding the following question regarding the Veteran's acquired psychiatric condition:

Is it at least as likely as not (50 percent probability or greater) that any acquired psychiatric condition is etiologically related to any incidents of the Veteran's period of active service.  

If, and only if, a positive nexus opinion is provided for any of the conditions on remand, (cervical spine, lumbar spine, left hand, elbow or forearm condition), the VA examiner must also address whether any acquired psychiatric condition is etiologically related to any such condition.  

A complete rationale for any opinions expressed should be provided.  

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




